Title: To John Adams from Joseph Willard, 3 November 1797
From: Willard, Joseph
To: Adams, John



Sir,
Cambridge November 3d. 1797.

I have taken the liberty of enclosing, for your Son at Berlin, a letter containing a vote of thanks passed by the Corporation of Harvard College, for a very valuable present of his to the Library. As I thought this the most safe and expeditious way of getting the letter to him, I have to request the favor of your transmitting it, and at the same time, must beg you to excuse this freedom.
I wish you, Sir, the divine blessing and direction in your high and most important Station, and the peculiar happiness of finding all your exertions for the public good gratefully acknowledged by your Country, and crowned with abundant success.
I have the honor to subscribe, with sentiments of the highest respect, / Sir, / your most humble / and obedient servant

Joseph Willard